DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1 and 2 and 9 and 10 applicant is claiming a method and apparatus configured to identify a floor plan of a building, receiving an image, the image including a representation of a floor plan of the floor of the building (See Fig. 3 Step 40), comparing the representation of the floor plan from the image to the predefined indoor map of respective floor (Fig. 3 Step 42), identify the floor depicted by the floor plan from the image (Fig. 3 Step 46) and then claiming in claim 17 further comprising which depends from independent claim 1 “causing the representation of the floor plan and an indication of the floor that was identified to be contributed for purposes of creating or updating a map”. There is no support in the specification how after identifying the floor depicted by the floor plan from the image cause the representation of the floor plan and an indication of the floor that was identified to be contributed for purposes of creating or updating a map. At most Fig. 5 disclose receiving an image including a representation of a floor plan of the floor of the building (Fig. 5 Step 60), and then associate the representation of the floor plan with an indication of the floor depicted by the floor plan from the image (Fig. 5 Step 62) which is not the same as comparing the representation of the floor plan from image to a predefined indoor map of respective floors (Fig. 3 Step 42) and identify the floor depicted by the floor plan from the image (Fig. 3 Step 44) as claimed in claim 1 from which applicant is trying to claim Fig. 5 Step 64 and thus failing to comply with the written description requirement.
Dependent claims 18-20 are also rejected for the same reasons as claim 17 because it does not overcome the deficiency of claim 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1 and 2 and 9 and 10, applicant is claiming a method and apparatus configured to identify a floor plan of a building as defined in figure 3 of the specification but then in claim 4-8 and 12-16, applicant is trying to determine where the mobile device is located has already been determined or has not yet been determined and if there is any change in location as defined in figure 4. Further it is not clear at what step the determination is made by the mobile device where its located. Claim 1 and 2 and 9 and 10 is directed towards identifying the floor of the building but claim 4-8 and 12-16 has different scope of determining location of the mobile device and if it is changing showing no correlation between the steps of identifying a floor of a building (Fig. 3 and as claimed in independent 1 and 2 and 9 and 10) and then in (Fig. 4 and claims 4-8 and 12-16) showing no correlation how the step in determining whether the floor on which the mobile device is located has determined or has not yet been determined. The language is vague and difficult for one having ordinary skill in the art to understand the invention.
As per claim 17, applicant is claiming “causing the representation of the floor plan and an indication of the floor that was identified to be contributed for purposes of creating or updating a map” is vague because it is not clear what cause the representation of the floor plan and an indication of the floor that was identified  to be contributed and for what purposes of creating or updating a map. The language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
 Dependent claims does not overcome the deficiency of the independent claim as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7-9, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20180106189A.
	Regarding Claim 1,  KR20180106189A teaches a method for identifying a floor of a building (Fig. 2 and Page 3 second last para), the method comprising:
	receiving an image captured by a mobile device (Page 1 Last Para, an image receiving unit refer to as a mobile device for receiving  a photograph image i.e., receiving an image captured by a mobile device), the image including a representation of a floor plan of the floor of the building (Page 1 Last Para, . An image receiving unit for receiving a photographed image of a current location guide map refer to as a floor plan of the floor provided in an indoor space i.e., . An image receiving unit for receiving a photographed image of a current location guide map provided in an indoor space);
	comparing, with processing circuitry (Page 1 Last Para, Dimensional guide map matching the guide map image from a database i.e., comparing storing three-dimensional guide map information), the representation of the floor plan from the image (Page 1 Last Para, the guide map image) to one or more predefined indoor maps of respective floors (Page 1 Last para, Dimensional guide map matching the guide map image from a database storing three-dimensional guide map information about a plurality of indoor spaces using the position of the current position mark i.e., one or more predefined indoor maps of respective floors); and
	based upon the comparing, identifying, with the processing circuitry, the floor depicted by the floor plan from the image captured by the mobile device (Page 7 Line 1, And a guide road output unit for displaying and outputting the current location of the user to the selected three-dimensional guide map i.e., the floor depicted by the floor plan from the image captured by the mobile device).
	Regarding Claim 6,  KR20180106189A teaches further comprising determining that the mobile device is capturing the image, wherein comparing the representation of the floor plan to one or more predefined indoor maps of respective floors is dependent upon determining that the mobile device is capturing the image (Page 2 Para 9).
	Regarding Claim 7,  KR20180106189A teaches further comprising determining an approximate location of the mobile device, wherein comparing the representation of the floor plan from the image to one or more predefined indoor maps comprises selecting the one or more predefined indoor maps for comparison to the representation of the floor plan from the image based upon the approximate location of the mobile device (Page 1 last Para).
	Regarding Claim 8,  KR20180106189A teaches wherein comparing the representation of the floor plan from the image to one or more predefined indoor maps comprises comparing the representation of the floor plan from the image to a plurality of indoor maps of different resolutions of each of one or more floors of the building (Page 1 last paragraph).
	Regarding Claim 9,  it has been rejected for the same reasons as claim 1 and further teaches an apparatus configured to identify a floor of a building (Page 2 last Para, the indoor positioning apparatus) the apparatus comprising processing circuitry and at least one memory including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuity (Page 2 Last para positioning apparatus inherently has a memory including the program code instruction and the program code instruction configured to, when executed by the processing circuitry to perform the step of identifying a floor of a building).
	Regarding Claim 14,  it has been rejected for the same reasons as claim 6.
	Regarding Claim 15,  it has been rejected for the same reasons as claim 7.
	Regarding Claim 16,  it has been rejected for the same reasons as claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20180106189A in view of Almalki et al. Pub. No. US 20170138740 A1.
	Regarding Claim 2,  KR20180106189A does not specifically teaches further comprising causing positioning information to be provided to the mobile device that identifies the floor of the building on which the mobile device is located.
	However, in the same field of endeavor, Almalki teaches that  current location of the mobile device within the indoor facility may then be determined in operation 210, based on the initial location of the device and the obtained sequence of displacements. The indoor navigation application may determine the current location of the device with respect to a structural layout (e.g. map, floor plan, etc.) of the facility i.e., positioning information to be provided to the mobile device that identifies the floor of the building on which the mobile device is located (Para 68).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of KR20180106189A with the method of Almalki so as to provide navigation instructions, in real-time, to reach one or more specified destination within the facility (See Almalki Para 68).
	Regarding Claim 10,  it has been rejected for the same reasons as claim 2.
	Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20180106189A in view of CA 2983540 C
	Regarding Claim 3,  KR20180106189A does not specifically teaches further comprising associating the floor that was identified with fingerprint data representative of radio signals captured by the mobile device while located on the floor.
	However, in the same field of endeavor, CA 2983540 C teaches from Fig. 7 that device signal data is gather by the WiFi module and a set of candidate cluster is determined for each floor at step 704 and then a set of candidate clusters can be identified by estimating a likelihood that the data gathered at 702 matches the fingerprint of a given cluster and every cluster whose likelihood exceeds a threshold value is added to the set of candidate cluster i.e., associating the floor that was identified with fingerprint data representative of radio signals captured by the mobile device while located on the floor (Para 68-72).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of KR20180106189A with the method of CA 2983540 C so as to provide a system that can be cost effective and scalable solution that does not rely on hardware installation and that maintains high performance and precision indoors (See CA 2983540 C Para 4).
	Regarding Claim 11,  it has been rejected for the same reasons as claim 3.

	Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20180106189A in view of Desai et al. Pub. No. US 20140201210 A1
	Regarding Claim 4,  KR20180106189A does not specifically teach further comprising:
determining whether the floor on which the mobile device is located has already been determined or has not yet been determined,
wherein comparing the representation of the floor plan from the image captured by the mobile device to one or more predefined indoor maps of respective floors is dependent upon determining that the floor on which the mobile device is located has not yet been determined.
	However, in the same field of endeavor, Desai teaches from Fig. 6A and 6B that identify a new floor plan map having a first descriptive metric and lacking information of a first assistance data parameter. The descriptions of block 602 may be consistent with the descriptions of block 652 i.e., determining whether the floor on which the mobile device is located has already been determined or has not yet been determined. At block 656, the recorded floor plan map may be identified among the plurality of floor plan maps included in the hierarchal relationship tree structure. The recorded floor plan map, like that which is explained in flowchart 600, may have a second descriptive metric relating to the first descriptive metric of the new floor plan map. The relationship between the first and second descriptive metric may be consistent with the descriptions in block 604 of flowchart 600, as well FIGS. 3A, 3B, 4, 5A, and 5B. In some embodiments, the recorded floor plan map may be identified if the floor plan map contains information in the same category that is lacking information in the new floor plan map, and is also determined to be the nearest in relationship to the new floor plan map. Blocks 658 and 660 may be similar to the methods described in blocks 606 and 608, respectively. In some embodiments, determining the second assistance data parameter associated with the recorded floor plan map may be based on the relationship of the recorded floor plan map to the new floor plan map according to the hierarchal relationship tree structure. recording the information of the first assistance data parameter that was lacking may include incorporating a plurality of values of matching assistance data parameters amongst a plurality of floor plan maps i.e., wherein comparing the representation of the floor plan from the image captured by the mobile device to one or more predefined indoor maps of respective floors is dependent upon determining that the floor on which the mobile device is located has not yet been determined (Para 54-58). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of KR20180106189A with the method of Desai so as to improve relevancy and accuracy of assistance data generation from a set of floor plan map data (See Desai Abstract).
	Regarding Claim 12,  it has been rejected for the same reasons as claim 4.
	Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20180106189A in view of Meier et al. Pub. No. US 20180066945 A1
	Regarding Claim 17, KR20180106189A does not specifically teaches further comprising: causing the representation of the floor plan and an indication of the floor that was identified to be contributed for purposes of creating or updating a map.
	However, in the same field of endeavor, Meier teaches from Fig. 1A and Para 31 that The association of data may take place on the capturing device or on a connected server or other computer. At process portion 1013, the associated data is employed to construct or update (e.g. augment) an environment property map. The map may be constructed on a device local to the measurements and image capture (e.g. one of the capture devices) or on a connected server (Para 31). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of KR20180106189A with the method of Meier so as to provide a coarse position that is used to refine or limit the necessary work for determining a more precise position (See Meier Abstract).
	Regarding Claim 18, KR20180106189A teaches further comprising receiving the indication of the floor depicted by the floor plan from the image captured by the mobile device based upon the image captured by the mobile device that includes the indication of the floor (Page 1 Last Para – Para 2 1st Para).
	Regarding Claim 19, KR20180106189A teaches further comprising receiving the indication of the floor depicted by the floor plan from the image captured by the mobile device based upon input by a user of the mobile device of the floor on which the mobile device is located (Page 1 Line 20).
	Regarding Claim 20, KR20180106189A does not specifically teaches further comprising creating or updating the map of the floor based upon the representation of the floor plan.
	However, in the same field of endeavor, Meier teaches from Fig. 1C Step 1023  refined position is determined for the user camera/sensor i.e., creating or updating the map of the floor based upon the representation of the floor plan (Para 34). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of KR20180106189A with the method of Meier so as to provide a coarse position that is used to refine or limit the necessary work for determining a more precise position (See Meier Abstract).
	Allowable Subject Matter
Claims 5 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “further comprising:
determining that the floor on which the mobile device is located has changed; and
in response to the floor on which the mobile device is located changing, triggering the image to be captured by the mobile device or causing a user of the mobile device to be prompted to capture the image”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry et al. Pub. No. US 20220092720 A1 - SYSTEM AND METHOD FOR INDOOR SPATIAL MAPPING
Smith et al. Pub. No. US 20200132495 A1 MAPPING SYSTEM AND METHOD FOR APPLYING TEXTURE TO VISUAL REPRESENTATIONS OF BUILDINGS
Smith Pub. No. US 20150260541 A1 - MAP CONTENT MANAGEMENT
Venkatraman et al. Pub. No. US 20140323160 A1 - UTILIZING A PRESSURE PROFILE TO DETERMINE A LOCATION CONTEXT IDENTIFIER
Chao et al. Pub. No. US 20130045751 A1 - LOGO DETECTION FOR INDOOR POSITIONING
Gale et al. Pub. No. US 20120130762 A1 - Building directory aided navigation
Indoor Floor Plan Construction Through Sensing Data Collected From Smartphones – 2018
Cloud-based Positioning Method with Visualized Signal Images – 2017
Vision-Based Location Positioning using Augmented Reality for Indoor Navigation – 2008
ViNav: A Vision-Based Indoor Navigation System for Smartphones - 2019

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647